DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Examiner’s note

Claims 1-20 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and also if they overcome the Double Patenting rejections set forth in this office action.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting over claims 1-20 of Patent No. US 11080425. Claims 1, 20, Pat. ‘425 anticipate the claims of the instant application. By way of illustration, consider the respective claim 1 from each disclosure:
Claim 1 of the instant application
Claim 1 of the ‘425
1. A method, comprising: receiving, with a server system, via a network, a first query from a first computer system of an entity seeking to acquire information about users, wherein the first query comprises criteria specifying a first class of attributes of users; in response to the first query, accessing a first data repository and selecting a first subset of users from a set of users having information in the first data repository, wherein: first subset of users are selected based on the first subset of users having attributes that satisfy the criteria; and the first data repository comprises a plurality of user records each comprising: a respective pseudonymous user identifier, and a respective plurality of attributes of a respective user; receiving, with the server system, via the network, from the first computer system, data specifying a second query, wherein: the second query requests a second class of attributes of users, and the second class of attributes are different from the first class of attributes; based on selecting the first subset of users and receiving the data specifying the second query, sending, with the server system, via the network, to native-client-applications executing on user computing devices of at least some of the first subset of users, a request to obtain responses to the second query; receiving, with the server system, from the native-client-applications of a second subset of users among the first subset of users, approval to obtain responses to the second query; in response to receiving approval, adjusting, with the server system, respective scores associated with the second subset of users and providing responses to the second query to the first computer system, wherein at part of at least some of the responses to the second query are provided, at least in part, by: accessing a tamper-evident data structure that associates pseudonymous user identifiers of respective users with respective addresses of respective ciphertexts and selecting addresses in response to the respective addresses being associated in the tamper-evident data structure with respective pseudonymous user identifiers of at least some users in the second subset of users; retrieving ciphertexts identified by the selected addresses from a decentralized second data repository, the decentralized second data repository being different from the tamper- evident data structure and the first data repository; decrypting, to form plaintext records, respective ciphertexts with respective native-client-application instances executing on user computing devices of users among the second subset of users, wherein: different native-client-application instances have access to different encryption keys of different ones of the respective ciphertexts, and the server system does not have access to the encryption keys; and determining the at least part of the at least some of the responses to the second query with the plaintext records; and storing, with the server system, the adjusted scores in memory.
1. A tangible, non-transitory, machine-readable medium storing instructions that when executed by one or more processors effectuate operations comprising: receiving, with a server system, via a network, a first query from a first computer system of an entity seeking to acquire information about users, wherein the first query comprises criteria specifying a first class of attributes of users; in response to the first query, accessing a first data repository and selecting a first subset of users from a set of users having information in the first data repository, wherein: first subset of users are selected based on the first subset of users having attributes that satisfy the criteria; and the first data repository comprises a plurality of user records each comprising: a respective pseudonymous user identifier, and a respective plurality of non-personally identifiable attributes of a respective user; receiving, with the server system, via the network, from the first computer system, data specifying a second query, wherein: the second query requests a second class of attributes of users, and the second class of attributes are more personally identifying among the set of users than the first class of attributes; based on selecting the first subset of users and receiving the data specifying the second query, sending, with the server system, via the network, to native-client-applications executing on user computing devices of at least some of the first subset of users, a request to obtain responses to the second query; receiving, with the server system, from the native-client-applications of a second subset of users among the first subset of users, approval to obtain responses to the second query; in response to receiving approval, adjusting, with the server system, respective scores associated with the second subset of users and providing responses to the second query to the first computer system, wherein at part of at least some of the responses to the second query are provided, at least in part, by: accessing a tamper-evident data structure that associates pseudonymous user identifiers of respective users with respective addresses of respective ciphertexts and selecting addresses in response to the respective addresses being associated in the tamper-evident data structure with respective pseudonymous user identifiers of at least some users in the second subset of users; retrieving ciphertexts identified by the selected addresses from a decentralized second data repository, the decentralized second data repository being different from the tamper-evident data structure and the first date repository; decrypting, to form plaintext records, respective ciphertexts with respective native-client-application instances executing on user computing devices of users among the second subset of users, wherein: different native-client-application instances have access to different encryption keys of different ones of the respective ciphertexts, and the server system does not have access to the encryption keys; and determining the at least part of the at least some of the responses to the second query with the plaintext records; and storing, with the server system, the adjusted scores in memory, wherein: the first computer system is not provided access to personally identifiable information of the plurality of users absent both permission from respective users and adjustments to scores of respective users.


Independent claims 1, 19, 20 of the instant application are substantially similar to independent claims 1, 20 (respectively) of the ‘425 patent and are rejected for substantially similar reasons as discussed supra.  Likewise, dependent claims 2-18 of the instant application are substantially similar to dependent claims 2-19 (respectively) of the ‘425 patent and are rejected for substantially similar reasons as discussed supra.




Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see PTO-form 892).
The following Patents and Papers are cited to further show the state of the art at the time of Applicant’s invention with respect to distributed computing applications.

Seger, II et al (Pub. No. US 2017/0228371); “Blockchain-Enhanced Database”;
-Teaches data structure provide data integrity and privacy for multiple entities storing data within the system…see par. 30-31.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHAZAL B SHEHNI whose telephone number is (571)270-7479. The examiner can normally be reached Mon-Fri 9am-5pm PCT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 5712723951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GHAZAL B SHEHNI/           Primary Examiner, Art Unit 2499